     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )   Case No.: 2:19-cv-01509-CKD
      SARAH KRISTINE BARTLEY,                         )
13                                                    )   STIPULATION FOR VOLUNTARY
                                                      )   REMAND PURSUANT TO SENTENCE
14                                                    )   FOUR OF 42 U.S.C. § 405(g)
                    Plaintiff,                        )
15                                                    )
          v.                                          )
16                                                    )
     ANDREW SAUL,                                     )
17   Commissioner of Social Security                  )
                                                      )
18                  Defendant.                        )
                                                      )
19                                                    )
20
21          IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25           On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.
                                                  Respectfully submitted,
 1
 2   Dated: February 13, 2020                     /s/ Jonathan O. Pena*
                                                  (*as authorized via e-mail on 2/13/20)
 3                                                JONATHAN O. PENA
                                                  Attorney for Plaintiff
 4
 5
     Dated: February 13, 2020                     McGREGOR W. SCOTT
 6                                                United States Attorney
 7                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
 8                                                Social Security Administration
 9                                        By:     /s/ Marcelo Illarmo
10                                                MARCELO ILLARMO
                                                  Special Assistant United States Attorney
11
                                                  Attorneys for Defendant
12
13
14                                               ORDER
15          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
16   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
17   IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
18   remanded to the Commissioner of Social Security for further proceedings consistent with the
19   terms of the Stipulation to Remand. The Clerk of the Court shall enter a final judgment in favor
20   of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
21   Dated: February 14, 2020
22
23
24
25
26
27
28
